Citation Nr: 0723089	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-00 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


REMAND

The veteran served on active duty from June 1973 to July 
1975.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The veteran contends that he contracted hepatitis C by jet 
injector vaccinations he received during service, and he 
completed a hepatitis C risk factors questionnaire received 
in March 2005 in which he denied any other risk factors. 

While the Board does not rule out the possibility of 
hepatitis C by jet injectors (VA has recognized that 
transmission of hepatitis C through jet injectors is 
"biologically plausible" (Fast Letter 04-13, June 29, 2004)), 
the typical risk factors for hepatitis C include intravenous 
drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine, high-risk sexual activity, and blood 
exposure of skin or mucous membranes, including accidental 
needle punctures. C&P Examination Worksheet for Liver, 
Gallbladder, and Pancreas.  

Upon a review of the record, there is no evidence 
corroborating that the veteran was exposed to vaccination by 
jet injectors.  However, despite the veteran's contentions of 
no other risk factors for the disease, the record does 
indicate the possibility of other risk factors which may have 
occurred during and after service which have not been 
considered.  Specifically, the veteran's service medical 
records indicate potential exposure to high-risk sexual 
activity, and the post service record indicates a history of 
substance abuse (see January 2002 VA treatment records).

While there may possibly be some risk factor of hepatitis C 
in service, service connection for hepatitis C requires 
medical evidence diagnosing the condition and a link, 
established by medical evidence, between current symptoms and 
an in-service injury; and credible supporting evidence that 
the claimed in-service injury actually occurred.  


Review of the more current medical evidence of record reveals 
that the appellant has been listed in VA medical records as 
testing positive for hepatitis C and that liver disease was 
demonstrated on a liver biopsy conducted by VA in June 2003.  
However, no VA laboratory test results for hepatitis C are of 
record.  Additionally, no comprehensive review of the 
appellant's medical history with medical opinion evidence as 
to the likely etiology of any hepatitis C has been obtained.  
Nor, as stated above, has an analysis of risk factors been 
undertaken, including analysis of past substance use.

For the reasons set forth above, a VA medical examination 
determinative of hepatitis C disease and a medical nexus 
opinion as to the etiology of the veteran's hepatitis C is 
needed to decide the merits of the claim.  38 U.S.C.A. 
§ § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).   

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran is to be given an 
examination to determine whether he has 
hepatitis C and, if so, whether it is due 
to service.  The claims folder must be 
made available to the examiner for 
review.  The examination report should 
include results of testing for hepatitis 
C (HCV) infection, whether performed 
specifically for the examination or found 
in his VA treatment records.  If the 
veteran has hepatitis C, the examiner 
should indicate in the examination report 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the current hepatitis C 
(HCV) infection is related to the 
veteran's service.  Complete reasons and 
bases for the opinion are to be included 
in the report, and the examiner should 
note whether the claims folder was 
reviewed.

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and the applicable 
time period in which to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




